Name: Directive 94/52/EC of the European Parliament and of the Council of 7 December 1994 amending for the second time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients
 Type: Directive
 Subject Matter: chemistry;  foodstuff;  European Union law;  health;  marketing;  food technology
 Date Published: 1994-12-21

 Avis juridique important|31994L0052Directive 94/52/EC of the European Parliament and of the Council of 7 December 1994 amending for the second time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients Official Journal L 331 , 21/12/1994 P. 0010 - 0010 Finnish special edition: Chapter 13 Volume 27 P. 0056 Swedish special edition: Chapter 13 Volume 27 P. 0056 DIRECTIVE 94/52/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 December 1994 amending for the second time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredientsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189b of the Treaty (3), Whereas Directive 88/344/EEC (4), deleted from Part III of the Annex, as from 1 January 1994 the solvent cyclohexane, used in the preparation of flavourings; Whereas, on the basis of complementary information meanwhile received, the Scientific Committee for Food has decided to re-instate its previous temporary acceptance for this substance; whereas the use of the solvent can therefore be continued, pending the definitive opinion of that Committee, HAVE ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 88/344/EEC is hereby amended as follows: in Part III: The solvent cyclohexane shall be reinstated with a maximum residue limit of 1mg/kg. Article 2 1. Member States shall amend their laws, regulations and administrative provisions in such a way as to permit trade in products complying with this Directive at the latest by 7 December 1995. They shall forthwith inform the Commission thereof. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 7 December 1994. For the European Parliament The President K. HAENSCH For the Council The President G. REXRODT (1) OJ No C 15, 18. 1. 1994, p. 17. (2) OJ No C 133, 16. 5. 1994, p. 21. (3) Opinion of the European Parliament of 9 February 1994. (OJ No C 61, 28. 2. 1994, p. 101), Council common position of 10 March 1994 (OJ No C 172, 24. 6. 1994, p. 1) and Decision of the European Parliament of 15 September 1994 (OJ No C 276, 3. 10. 1994, p. 13). (4) OJ No L 157, 24. 6. 1988, p. 28. Directive as amended by Directive 92/115/EEC, (OJ No L 409, 31. 12. 1992, p. 31).